Title: To James Madison from Thomas Low, 18 July 1814
From: Low, Thomas
To: Madison, James


        
          Sir
          Sagetts Harbour July the 18—1814
        
        I was in Hallifax Prison Seven months and Came hom Last December to Manchester Sick and Lost all my clothing I have now Engaged on board the Ship Maddison a Masters mate Under the Command of Capt Edward Trenchard and now ready to Sail out on the Lake after the English Fleet I shaul bee Verry glad if it Pleased you to Inclose Twenty Dollars to My wife Lydia Low in Manchester Massachusetts State County of Esex I was not able to Send her any mony yet I have only one Daughter your Most Obedient and humble Servant
        
          Thomas Low
        
       